Filed 8/5/22 P. v. Rangal CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



    THE PEOPLE,                                                                                C094873

                    Plaintiff and Respondent,                                        (Super. Ct. No.
                                                                                 STKCRFCOD20150005682,
           v.                                                                         SF130853A)

    TRINIDAD ALEXANDER RANGAL,

                    Defendant and Appellant.



         Defendant Trinidad Alexander Rangal appeals the trial court’s denial of the
Department of Corrections and Rehabilitation’s (CDCR) recommendation to consider
recalling defendant’s sentence and resentencing him. Agreeing with the parties that
recent statutory changes warrant reconsideration, we reverse and remand.
                                               I. BACKGROUND
         In July 2015, defendant entered a guilty plea, stipulating to a sentence of 14 years
for first degree burglary (Pen. Code, § 459),1 enhanced for personal use of a firearm



1   Undesignated statutory references are to the Penal Code.

                                                             1
under section 12022.53, subdivision (b), and two counts of second degree robbery
(§ 211).
       In April 2021, the secretary of the CDCR sent a letter to the trial court
recommending recall and resentencing of defendant pursuant to the former version of
section 1170, subdivision (d)(1) (former section 1170(d)(1)), which authorized a court, at
any time after receiving a recommendation from CDCR, to recall an inmate’s sentence
and resentence the inmate to a lesser sentence. The recommendation was based on recent
amendments to section 12022.53, subdivision (h) granting courts discretion to strike or
dismiss firearms enhancements in the interest of justice.
       In May 2021, the trial court, without appointing counsel, providing notice to
defendant, holding a hearing, or explaining its reasoning, declined to exercise its
discretion to recall defendant’s sentence or strike the enhancements.
       While defendant’s appeal was pending, Assembly Bill No. 1540 (2021-2022 Reg.
Sess.) (Stats. 2021, ch. 719, §§ 1-7; Assembly Bill 1540) came into effect on January 1,
2022, and moved the recall and resentencing provisions of former section 1170(d)(1) to
section 1170.03. As of June 30, 2022, section 1170.03 was recodified without
substantive change as section 1172.1. (Stats. 2022, ch. 58, § 9.)
                                    II. DISCUSSION
       The parties agree, albeit for different reasons, that reconsideration of defendant’s
case under Assembly Bill 1540 is warranted. Because we conclude that Assembly
Bill 1540 applies to defendant’s case as a clarification of former section 1170(d)(1), we
reverse and remand.
       Assembly Bill 1540 revised the recall and resentencing procedures under former
section 1170(d)(1) by adding section 1170.03 (now section 1172.1), which requires a
resentencing court to, among other things, hold a hearing, consider certain mitigating
factors related to the defendant, and state on the record its reasons for granting or denying
recall and resentencing. (§ 1172.1, subd. (a)(4), (6), (8).) And where, as here, the CDCR

                                             2
recommends resentencing, the court must provide notice to the defendant, set the matter
for a status conference, and appoint counsel to represent the defendant. (Id.,
subds. (a)(1), (b)(1).) In such cases, there is a presumption in favor of recall and
resentencing that can be overcome only by a finding that the defendant is an unreasonable
risk of danger to public safety. (Id., subd. (b)(2).)
       In People v. McMurray (2022) 76 Cal.App.5th 1035, we held: “[T]he Legislature
repeatedly indicated that Assembly Bill 1540 was intended to ‘make clarifying changes’
to former section 1170(d)(1), including specifying the required procedure and guidelines
when the CDCR recommends recall and resentencing. [Citation.] . . . Under the
circumstances, the appropriate remedy is to reverse and remand the matter, so that the
trial court can consider the CDCR’s recommendation to recall and resentence [the]
defendant under the new and clarified procedure and guidelines of section [1172.1].
[Citation.] This is especially true here, given that the trial court failed to provide
defendant with notice of the recommendation from the CDCR, appoint counsel for
defendant, hold a hearing, or state its reasons for declining to recall and resentence
defendant.” (Id. at p. 1041.)
       The same reasoning applies here. Given our conclusion, we need not reach
defendant’s specific contentions. (See People v. McMurray, supra, 76 Cal.App.5th at
p. 1042.)




                                               3
                                 III. DISPOSITION
      The order declining to recall and resentence defendant is reversed. The matter is
remanded for reconsideration of the CDCR’s recommendation to recall and resentence
defendant in accordance with section 1172.1.


                                               /S/

                                                RENNER, J.



      We concur:


      /S/

      HULL, Acting P. J.


      /S/

      EARL, J.




                                           4